              Case 5:18-cv-01605-NC Document 84-1 Filed 09/16/19 Page 1 of 2




1    JOHN L. BURRIS, Esq., SBN 69888
2
     ADANTÉ D. POINTER, Esq., SBN 236229
     MELISSA C. NOLD, Esq., SBN 301378
3    LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
4
     7677 Oakport Street, Suite 1120
5    Oakland, California 94621
     Telephone: (510) 839-5200 Facsimile: (510) 839-3882
6    John.Burris@johnburrislaw.com
     Adante.Pointer@johnburrislaw.com
7    Melissa.Nold@johnburrislaw.com
8
     Attorneys for Plaintiff
9

10
                                   UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12

13
                                                           CASE NO.: 5:18-cv-01605
14
     MICHELLE MONDRAGON, individually and
15   as Successor-in-Interest to Decedent ELENA
16
     MONDRAGON,
                                                           DECLARATION OF MELISSA NOLD IN
            Plaintiff,                                     SUPPORT OF PLAINTIFF’S OPPOSITION
17
                                                           TO DEFENDANTS’ MOTION TO DISMISS
18          vs.
19
     CITY OF FREMONT, et al.,
20
          Defendants.
21

22
     I, MELISSA NOLD, declare:
23

24
        1. I am the attorney of record for Plaintiffs in this action. I am over the age of eighteen (18) years.
25
            I have personal knowledge of the facts contained in this declaration, and if called upon to testify
26

27          I could and would testify competently as to the truth of the facts contained herein.

28
             Case 5:18-cv-01605-NC Document 84-1 Filed 09/16/19 Page 2 of 2




        2. The document described as ‘Exhibit 1,’ attached to this Declaration, are true and accurate copy
1

2          of City of Fremont Police Officer Sergio Quintero’s Deposition transcript excerpts.

3       3. The document described as ‘Exhibit 2,’ attached to this Declaration, is a true and accurate copy
4
           of City of Fremont Police Officer Thomas Edwards’ Deposition transcript excerpts.
5
        4. The document described as ‘Exhibit 3; attached to this Declaration, is a true and accurate copy
6

7
           of City of Fremont Police Department’s Use of Force Policy.

8       5. The document described as ‘Exhibit 4,’ attached to this Declaration, is a true and accurate copy
9          Of City of Fremont Police Department’s Body Worn Camera Policy.
10

11
           The foregoing is true and accurate to the best of my knowledge.
12

13

14
     Dated: September 16, 2019                    /s/Melissa C. Nold
15                                                MELISSA C. NOLD
16                                                COUNSEL FOR PLAINTIFF
17

18

19

20

21

22

23

24

25

26

27

28
